Exhibit 10.05

 

BLUE SHIELD

CONTROLLED AFFILIATE LICENSE AGREEMENT

(Includes revisions adopted by Member Plans through their June 12, 2003 meeting)

 

This Agreement by and among Blue Cross and Blue Shield Association (“BCBSA”) and
United Government Services, LLC (“Controlled Affiliate”), a Controlled Affiliate
of the Blue Shield Plan(s), known as WellPoint Health Networks, Inc.  (“Plan”),
which is also a Party signatory hereto.

 

WHEREAS, BCBSA is the owner of the BLUE SHIELD and BLUE SHIELD Design service
marks;

 

WHEREAS, Plan and Controlled Affiliate desire that the latter be entitled to use
the BLUE SHIELD and BLUE SHIELD Design service marks (collectively the “Licensed
Marks”) as service marks and be entitled to use the term BLUE SHIELD in a trade
name (“Licensed Name”);

 

NOW THEREFORE, in consideration of the foregoing and the mutual agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                                      GRANT OF LICENSE

 

Subject to the terms and conditions of this Agreement, BCBSA hereby grants to
Controlled Affiliate the right to use the Licensed Marks and Name in connection
with, and only in connection with:  (i) health care plans and related services,
as defined in BCBSA’s License Agreement with Plan, and administering the
non-health portion of workers’ compensation insurance, and (ii) underwriting the
indemnity portion of workers’ compensation insurance, provided that Controlled
Affiliate’s total premium revenue comprises less than 15 percent of the
sponsoring Plan’s net subscription revenue.

 

This grant of rights is non-exclusive and is limited to the Service Area served
by the Plan.  Controlled Affiliate may use the Licensed Marks and Name in its
legal name on the following conditions: (i) the legal name must be approved in
advance, in writing, by BCBSA; (ii) Controlled Affiliate shall not do business
outside the Service Area under any name or mark; and (iii) Controlled Affiliate
shall not use the Licensed Marks and Name, or any derivative thereof, as part of
any name or symbol used to identify itself in any securities market. Controlled
Affiliate may use the Licensed Marks and Name in its Trade Name only with the
prior, written, consent of BCBSA.

 

2.                                      QUALITY CONTROL

 

A.                                   Controlled Affiliate agrees to use the
Licensed Marks and Name only in connection with the licensed services and
further agrees to be bound by the conditions regarding quality control shown in
attached Exhibit A as they may be amended by BCBSA from time-to-time.

 

Amended as of November 16, 2000

 

--------------------------------------------------------------------------------


 

B.                                     Controlled Affiliate agrees to comply
with all applicable federal, state and local laws.

 

C.                                     Controlled Affiliate agrees that it will
provide on an annual basis (or more often if reasonably required by Plan or by
BCBSA) a report or reports to Plan and BCBSA demonstrating Controlled
Affiliate’s compliance with the requirements of this Agreement including but not
limited to the quality control provisions of this paragraph and the attached
Exhibit A.

 

D.                                    Controlled Affiliate agrees that Plan
and/or BCBSA may, from time-to-time, upon reasonable notice, review and inspect
the manner and method of Controlled Affiliate’s rendering of service and use of
the Licensed Marks and Name.

 

E.                                      As used herein, a Controlled Affiliate
is defined as an entity organized and operated in such a manner, that it meets
the following requirements:

 

(1)                                  A Plan or Plans authorized to use the
Licensed Marks in the Service Area of the Controlled Affiliate pursuant to
separate License Agreement(s) with BCBSA, other than such Controlled Affiliate’s
License Agreement(s),  (the “Controlling Plan(s)”), must have the legal
authority directly or indirectly through wholly-owned subsidiaries to select
members of the Controlled Affiliate’s governing body having not less than 50%
voting control thereof and to:

 

(a)                                  prevent any change in the articles of
incorporation, bylaws or other establishing or governing documents of the
Controlled Affiliate with which the Controlling Plan(s) do(es) not concur;

 

(b)                                 exercise control over the policy and
operations of the Controlled Affiliate at least equal to that exercised by
persons or entities (jointly or individually) other than the Controlling
Plan(s); and

 

Notwithstanding anything to the contrary in (a) through (b) hereof, the
Controlled Affiliate’s establishing or governing documents must also require
written approval by the Controlling Plan(s) before the Controlled Affiliate can:

 

(i)                                     change its legal and/or trade names;

 

(ii)                                  change the geographic area in which it
operates;

 

(iii)                               change any of the type(s) of businesses in
which it engages;

 

2

--------------------------------------------------------------------------------


 

(iv)                              create, or become liable for by way of
guarantee, any indebtedness, other than indebtedness arising in the ordinary
course of business;

 

(v)                                 sell any assets, except for sales in the
ordinary course of business or sales of equipment no longer useful or being
replaced;

 

(vi)                              make any loans or advances except in the
ordinary course of business;

 

(vii)                           enter into any arrangement or agreement with any
party directly or indirectly affiliated with any of the owners or persons or
entities with the authority to select or appoint members or board members of the
Controlled Affiliate, other than the Plan or Plans (excluding owners of stock
holdings of under 5% in a publicly traded Controlled Affiliate);

 

(viii)                        conduct any business other than under the Licensed
Marks and Name;

 

(ix)                                take any action that any Controlling Plan or
BCBSA reasonably believes will adversely affect the Licensed Marks and Name.

 

In addition, a Plan or Plans directly or indirectly through wholly owned
subsidiaries shall own at least 50% of any for-profit Controlled Affiliate.

 

Or

 

(2)                                  A Plan or Plans authorized to use the
Licensed Marks in the Service Area of the Controlled Affiliate pursuant to
separate License Agreement(s) with BCBSA, other than such Controlled Affiliate’s
License Agreement(s), (the “Controlling Plan(s)”), have the legal authority
directly or indirectly through wholly-owned subsidiaries to select members of
the Controlled Affiliate’s governing body having more than 50% voting control
thereof and to:

 

(a)                                  prevent any change in the articles of
incorporation, bylaws or other establishing or governing documents of the
Controlled Affiliate with which the Controlling Plan(s) do(es) not concur;

 

(b)                                 exercise control over the policy and
operations of the Controlled Affiliate.

 

3

--------------------------------------------------------------------------------


 

In addition, a Plan or Plans directly or indirectly through wholly-owned
subsidiaries shall own more than 50% of any for-profit Controlled Affiliate.

 

3.                                      SERVICE MARK USE

 

A.                                   Controlled Affiliate recognizes the
importance of a comprehensive national network of independent BCBSA licensees
which are committed to strengthening the Licensed Marks and Name.  The
Controlled Affiliate further recognizes that its actions within its Service Area
may affect the value of the Licensed Marks and Name nationwide.

 

B.                                     Controlled Affiliate shall at all times
make proper service mark use of the Licensed Marks and Name, including but not
limited to use of such symbols or words as BCBSA shall specify to protect the
Licensed Marks and Name and shall comply with such rules (generally applicable
to Controlled Affiliates licensed to use the Licensed Marks and Name) relative
to service mark use, as are issued from time-to-time by BCBSA.  Controlled
Affiliate recognizes and agrees that all use of the Licensed Marks and Name by
Controlled Affiliate shall inure to the benefit of BCBSA.

 

C.                                     Controlled Affiliate may not directly or
indirectly use the Licensed Marks and Name in a manner that transfers or is
intended to transfer in the Service Area the goodwill associated therewith to
another mark or name, nor may Controlled Affiliate engage in activity that may
dilute or tarnish the unique value of the Licensed Marks and Name.

 

D.                                    If Controlled Affiliate meets the
standards of 2E(1) but not 2E(2) above and any of  Controlled Affiliate’s
advertising or promotional material is reasonably determined by BCBSA and/or the
Plan to be in contravention of rules and regulations governing the use of the
Licensed Marks and Name,  Controlled Affiliate shall for ninety (90) days
thereafter obtain prior approval from BCBSA of advertising and promotional
efforts using the Licensed Marks and Name, approval or disapproval thereof to be
forthcoming within five (5) business days of receipt of same by BCBSA or its
designee.  In all advertising and promotional efforts, Controlled Affiliate
shall observe the Service Area limitations applicable to Plan.

 

E.                                      Controlled Affiliate shall use its best
efforts in the Service Area to promote and build the value of the Licensed Marks
and Name.

 

4

--------------------------------------------------------------------------------


 

4.                                      SUBLICENSING AND ASSIGNMENT

 

Controlled Affiliate shall not, directly or indirectly, sublicense, transfer,
hypothecate, sell, encumber or mortgage, by operation of law or otherwise, the
rights granted hereunder and any such act shall be voidable at the sole option
of Plan or BCBSA.  This Agreement and all rights and duties hereunder are
personal to Controlled Affiliate.

 

5.                                      INFRINGEMENT

 

Controlled Affiliate shall promptly notify Plan and Plan shall promptly notify
BCBSA of any suspected acts of infringement, unfair competition or passing off
that may occur in relation to the Licensed Marks and Name.  Controlled Affiliate
shall not be entitled to require Plan or BCBSA to take any actions or institute
any proceedings to prevent infringement, unfair competition or passing off by
third parties.  Controlled Affiliate agrees to render to Plan and BCBSA, without
charge, all reasonable assistance in connection with any matter pertaining to
the protection of the Licensed Marks and Name by BCBSA.

 

6.                                      LIABILITY INDEMNIFICATION

 

Controlled Affiliate and Plan hereby agree to save, defend, indemnify and hold
BCBSA harmless from and against all claims, damages, liabilities and costs of
every kind, nature and description (except those arising solely as a result of
BCBSA’s negligence) that may arise as a result of or related to Controlled
Affiliate’s rendering of services under the Licensed Marks and Name.

 

7.                                      LICENSE TERM

 

A.                                   Except as otherwise provided herein, the
license granted by this Agreement shall remain in effect for a period of one (1)
year and shall be automatically extended for additional one (1) year periods
unless terminated pursuant to the provisions herein.

 

B.                                     This Agreement and all of Controlled
Affiliate’s rights hereunder shall immediately terminate without any further
action by any party or entity in the event that Plan ceases to be authorized to
use the Licensed Marks and Name.

 

C.                                     Notwithstanding any other provision of
this Agreement, this license to use the Licensed Marks and Name may be forthwith
terminated by the Plan or the affirmative vote of the majority of the Board of
Directors of BCBSA present and voting at a special meeting expressly called by
BCBSA for the purpose on ten (10) days written notice to the Plan advising of
the specific matters at issue and granting the Plan an opportunity to be heard
and to present its response to

 

5

--------------------------------------------------------------------------------


 

the Board for:  (1) failure to comply with any applicable minimum capital or
liquidity requirement under the quality control standards of this Agreement; or
(2) failure to comply with the “Organization and Governance” quality control
standard of this Agreement; or (3) impending financial insolvency; or (4) for a
Smaller Controlled Affiliate (as defined in Exhibit A), failure to comply with
any of the applicable requirements of Standards 2, 3, 4, 5 or 7 of attached
Exhibit A; or (5) the pendency of any action instituted against the Controlled
Affiliate seeking its dissolution or liquidation of its assets or seeking
appointment of a trustee, interim trustee, receiver or other custodian for any
of its property or business or seeking the declaration or establishment of a
trust for any of its property or business, unless this Controlled Affiliate
License Agreement has been earlier terminated under paragraph 7(e); or (6)
failure by a Controlled Affiliate that meets the standards of 2E(1) but not
2E(2) above to obtain BCBSA’s written consent to a change in the identity of any
owner, in the extent of ownership, or in the identity of any person or entity
with the authority to select or appoint members or board members, provided that
as to publicly traded Controlled Affiliates this provision shall apply only if
the change affects a person or entity that owns at least 5% of the Controlled
Affiliate’s stock before or after the change; or (7) such other reason as is
determined in good faith immediately and irreparably to threaten the integrity
and reputation of BCBSA, the Plans, any other licensee including Controlled
Affiliate and/or the Licensed Marks and Name.

 

D.                                    Except as otherwise provided in Paragraphs
7(B), 7(C) or 7(E) herein, should Controlled Affiliate fail to comply with the
provisions of this Agreement and not cure such failure within thirty (30) days
of receiving written notice thereof (or commence a cure within such thirty day
period and continue diligent efforts to complete the cure if such curing cannot
reasonably be completed within such thirty day period) BCBSA or the Plan shall
have the right to issue a notice that the Controlled Affiliate is in a state of
noncompliance.   If a state of noncompliance as aforesaid is undisputed by the
Controlled Affiliate or is found to exist by a mandatory dispute resolution
panel and is uncured as provided above, BCBSA shall have the right to seek
judicial enforcement of the Agreement or to issue a notice of termination
thereof.   Notwithstanding any other provisions of this Agreement, any disputes
as to the termination of this License pursuant to Paragraphs 7(B), 7(C) or 7(E)
of this Agreement shall not be subject to mediation and mandatory dispute
resolution.  All other disputes between BCBSA, the Plan and/or Controlled
Affiliate shall be submitted promptly to mediation and mandatory dispute
resolution.  The mandatory dispute resolution panel shall have authority to
issue orders for specific performance and assess monetary penalties.  Except,
however, as provided in Paragraphs 7(B) and 7(E) of this Agreement, this license
to use the Licensed Marks and Name may not be finally terminated for any reason
without the affirmative vote of a majority of the present and voting members of
the Board of Directors of BCBSA.

 

6

--------------------------------------------------------------------------------


 

E.                                      This Agreement and all of Controlled
Affiliate’s rights hereunder shall immediately terminate without any further
action by any party or entity in the event that:

 

(1)                                  Controlled Affiliate shall no longer comply
with item 2(E) above;

 

(2)                                  Appropriate dues, royalties and other
payments for Controlled Affiliate pursuant to paragraph 9 hereof, which are the
royalties for this License Agreement, are more than sixty (60) days in arrears
to BCBSA; or

 

(3)                                  Any of the following events occur:  (i) a
voluntary petition shall be filed by Controlled Affiliate seeking bankruptcy,
reorganization, arrangement with creditors or other relief under the bankruptcy
laws of the United States or any other law governing insolvency or debtor
relief, or (ii) an involuntary petition or proceeding shall be filed against
Controlled Affiliate seeking bankruptcy, reorganization, arrangement with
creditors or other relief under the bankruptcy laws of the United States or any
other law governing insolvency or debtor relief and such petition or proceeding
is consented to or acquiesced in by Controlled Affiliate or is not dismissed
within sixty (60) days of the date upon which the petition or other document
commencing the proceeding is served upon the Controlled Affiliate, or (iii) an
order for relief is entered against Controlled Affiliate in any case under the
bankruptcy laws of the United States, or Controlled Affiliate is adjudged
bankrupt or insolvent as those terms are defined in the Uniform Commercial Code
as enacted in the State of Illinois by any court of competent jurisdiction, or
(iv) Controlled Affiliate makes a general assignment of its assets for the
benefit of creditors, or (v) the Department of Insurance or other regulatory
agency assumes control of Controlled Affiliate or delinquency proceedings
(voluntary or involuntary) are instituted, or (vi) an action is brought by
Controlled Affiliate seeking its dissolution or liquidation of its assets or
seeking the appointment of a trustee, interim trustee, receiver or other
custodian for any of its property or business, or (vii) an action is instituted
by any governmental entity or officer against Controlled Affiliate seeking its
dissolution or liquidation of its assets or seeking the appointment of a
trustee, interim trustee, receiver or other custodian for any of its property or
business and such action is consented to or acquiesced in by Controlled
Affiliate or is not dismissed within one hundred thirty (130) days of the date
upon which the pleading or other document commencing the action is served upon
the Controlled Affiliate, provided that if the action is stayed or its
prosecution is enjoined, the one hundred thirty (130) day period is tolled for
the duration of the stay or injunction, and provided further, that the
Association’s Board of Directors may toll or extend the 130 day period at any
time prior to its expiration, or (viii) a trustee, interim trustee, receiver or
other custodian for any of Controlled Affiliate’s property or business is
appointed or the Controlled Affiliate is ordered dissolved or liquidated. 
Notwithstanding any other provision of this Agreement,

 

7

--------------------------------------------------------------------------------


 

a declaration or a request for declaration of the existence of a trust over any
of the Controlled Affiliate’s property or business shall not in itself be deemed
to constitute or seek appointment of a trustee, interim trustee, receiver or
other custodian for purposes of subparagraphs 7(e)(3)(vii) and (viii) of this
Agreement.

 

F.                                      Upon termination of this Agreement for
cause or otherwise, Controlled Affiliate agrees that it shall immediately
discontinue all use of the Licensed Marks and Name, including any use in its
trade name.

 

G.                                     Upon termination of this Agreement,
Controlled Affiliate shall immediately notify all of its customers that it is no
longer a licensee of BCBSA and, if directed by the Association’s Board of
Directors, shall provide instruction on how the customer can contact BCBSA or a
designated licensee to obtain further information on securing coverage.  The
notification required by this paragraph shall be in writing and in a form
approved by BCBSA.  The BCBSA shall have the right to audit the terminated
entity’s books and records to verify compliance with this paragraph.

 

H.                                    In the event this Agreement terminates
pursuant to 7(b) hereof, or in the event the Controlled Affiliate is a Larger
Controlled Affiliate (as defined in Exhibit A), upon termination of this
Agreement, the provisions of Paragraph 7.G. shall not apply and the following
provisions shall apply:

 

(1)                                  The Controlled Affiliate shall send a
notice through the U.S. mails, with first class postage affixed, to all
individual and group customers, providers, brokers and agents of products or
services sold, marketed, underwritten or administered by the Controlled
Affiliate under the Licensed Marks and Name.  The form and content of the notice
shall be specified by BCBSA and shall, at a minimum, notify the recipient of the
termination of the license, the consequences thereof, and instructions for
obtaining alternate products or services licensed by BCBSA.  This notice shall
be mailed within 15 days after termination.

 

(2)                                  The Controlled Affiliate shall deliver to
BCBSA within five days of a request by BCBSA a listing of national accounts in
which the Controlled Affiliate is involved (in a control, participating or
servicing capacity), identifying the national account and the Controlled
Affiliate’s role therein.

 

(3)                                  Unless the cause of termination is an event
respecting BCBSA stated in paragraph 15(a) or (b) of the Plan’s license
agreement with BCBSA to use the Licensed Marks and Name, the Controlled
Affiliate, the Plan, and any other Licensed Controlled Affiliates of the Plan
shall be jointly liable for payment to BCBSA of an amount equal to $25
multiplied by the number of Licensed Enrollees of the Controlled Affiliate;
provided that if any other Plan is permitted by BCBSA to use marks or names
licensed by BCBSA in the Service Area

 

8

--------------------------------------------------------------------------------


 

established by this Agreement, the payment shall be multiplied by a fraction,
the numerator of which is the number of Licensed Enrollees of the Controlled
Affiliate, the Plan, and any other Licensed Controlled Affiliates and the
denominator of which is the total number of Licensed Enrollees in the Service
Area.  Licensed Enrollee means each and every person and covered dependent who
is enrolled as an individual or member of a group receiving products or services
sold, marketed or administered under marks or names licensed by BCBSA as
determined at the earlier of (i) the end of the last fiscal year of the
terminated entity which ended prior to termination or (ii) the fiscal year which
ended before any transactions causing the termination began.  Notwithstanding
the foregoing, the amount payable pursuant to this subparagraph H. (3) shall be
due only to the extent that, in BCBSA’s opinion, it does not cause the net worth
of the Controlled Affiliate, the Plan or any other Licensed Controlled
Affiliates of the Plan to fall below 100% of the capital benchmark formula, or
its equivalent under any successor formula, as set forth in the applicable
financial responsibility standards established by BCBSA (provided such
equivalent is approved for purposes of this sub paragraph by the affirmative
vote of three-fourths of the Plans and three-fourths of the total then current
weighted vote of all the Plans); measured as of the date of termination, and
adjusted for the value of any transactions not made in the ordinary course of
business.  This payment shall not be due in connection with transactions
exclusively by or among Plans or their affiliates, including reorganizations,
combinations or mergers, where the BCBSA Board of Directors determines that the
license termination does not result in a material diminution in the number of
Licensed Enrollees or the extent of their coverage.

 

(4)                                  BCBSA shall have the right to audit the
books and records of the Controlled Affiliate, the Plan, and any other Licensed
Controlled Affiliates of the Plan to verify compliance with this paragraph 7.H.

 

(5)                                  As to a breach of 7.H.(1), (2), (3) or (4),
the parties agree that the obligations are immediately enforceable in a court of
competent jurisdiction.  As to a breach of 7.H.(1), (2) or (4) by the Controlled
Affiliate, the parties agree there is no adequate remedy at law and BCBSA is
entitled to obtain specific performance.

 

I.                                         In the event the Controlled Affiliate
is a Smaller Controlled Affiliate (as defined in Exhibit A), the Controlled
Affiliate agrees to be jointly liable for the amount described in H.3. hereof
upon termination of the BCBSA license agreement of any Larger Controlled
Affiliate of the Plan.

 

J.                                        BCBSA shall be entitled to enjoin the
Controlled Affiliate or any related party in a court of competent jurisdiction
from entry into any transaction which would result in a termination of this
Agreement unless the Plan’s license from BCBSA to use the Licensed Marks and
Names has been terminated

 

9

--------------------------------------------------------------------------------


 

pursuant to 10(d) of the Plan’s license agreement upon the required 6 month
written notice.

 

K.                                    BCBSA acknowledges that it is not the
owner of assets of the Controlled Affiliate.

 

L.                                      In the event that the Plan has more than
50 percent voting control of the Controlled Affiliate under Paragraph 2(E)(2)
above and is a Larger Controlled Affiliate (as defined in Exhibit A), then the
vote called for in Paragraphs 7(C) and 7(D) above shall require the affirmative
vote of three-fourths of the Plans and three-fourths of the total then current
weighted vote of all the Plans.

 

8.                                      DISPUTE RESOLUTION

 

The parties agree that any disputes between them or between or among either of
them and one or more Plans or Controlled Affiliates of Plans that use in any
manner the Blue Shield and Blue Shield Marks and Name are subject to the
Mediation and Mandatory Dispute Resolution process attached to and made a part
of Plan’s License from BCBSA to use the Licensed Marks and Name as Exhibits 5,
5A and 5B as amended from time-to-time, which documents are incorporated herein
by reference as though fully set forth herein.

 

9.                                      LICENSE FEE

 

Controlled Affiliate will pay to BCBSA a fee for this License determined
pursuant to the formula(s) set forth in Exhibit B.

 

10.                               JOINT VENTURE

 

Nothing contained in the Agreement shall be construed as creating a joint
venture, partnership, agency or employment relationship between Plan and
Controlled Affiliate or between either and BCBSA.

 

Amended as of March 11, 1999

 

10

--------------------------------------------------------------------------------


 

11.                               NOTICES AND CORRESPONDENCE

 

Notices regarding the subject matter of this Agreement or breach or termination
thereof shall be in writing and shall be addressed in duplicate to the last
known address of each other party, marked respectively to the attention of its
President and, if any, its General Counsel.

 

12.                               COMPLETE AGREEMENT

 

This Agreement contains the complete understandings of the parties in relation
to the subject matter hereof.  This Agreement may only be amended by the
affirmative vote of three-fourths of the Plans and three-fourths of the total
then current weighted vote of all the Plans as officially recorded by the BCBSA
Corporate Secretary.

 

13.                               SEVERABILITY

 

If any term of this Agreement is held to be unlawful by a court of competent
jurisdiction, such findings shall in no way affect the remaining obligations of
the parties hereunder and the court may substitute a lawful term or condition
for any unlawful term or condition so long as the effect of such substitution is
to provide the parties with the benefits of this Agreement.

 

14.                               NONWAIVER

 

No waiver by BCBSA of any breach or default in performance on the part of
Controlled Affiliate or any other licensee of any of the terms, covenants or
conditions of this Agreement shall constitute a waiver of any subsequent breach
or default in performance of said terms, covenants or conditions.

 

14A.                      VOTING

 

For all provisions of this Agreement referring to voting, the term ‘Plans’ shall
mean all entities licensed under the Blue Cross License Agreement and/or the
Blue Shield License Agreement, and in all votes of the Plans under this
Agreement the Plans shall vote together.  For weighted votes of the Plans, the
Plan shall have a number of votes equal to the number of weighted votes (if any)
that it holds as a Blue Cross Plan plus the number of weighted votes (if any)
that it holds as a Blue Shield Plan.  For all other votes of the Plans, the Plan
shall have one vote.  For all questions requiring an affirmative three-fourths
weighted vote of the Plans, the requirement shall be deemed satisfied with a
lesser weighted vote unless six (6) or more Plans fail to cast weighted votes in
favor of the question.

 

Amended as of June 16, 2000

 

11

--------------------------------------------------------------------------------


 

THIS PAGE IS INTENTIONALLY BLANK.

 

12

--------------------------------------------------------------------------------


 

15.                               GOVERNING LAW

 

This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Illinois.

 

16.                               HEADINGS

 

The headings inserted in this agreement are for convenience only and shall have
no bearing on the interpretation hereof.

 

IN WITNESS WHEREOF, the parties have caused this License Agreement to be
executed and effective as of the date of last signature written below.

 

 

United Government Services, LLC:

 

 

By:

/s/ Timothy F. Cullen

 

 

Date:

9/24/03

 

 

 

WellPoint Health Networks, Inc.:

 

 

By:

/s/ Leonard Schaeffer

 

 

Date:

9/24/03

 

 

 

BLUE CROSS AND BLUE SHIELD ASSOCIATION

 

 

By:

/s/ Roger G. Wilson

 

 

Date:

9/24/03

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONTROLLED AFFILIATE LICENSE STANDARDS

June 2003

PREAMBLE

 

The standards for licensing Controlled Affiliates are established by BCBSA and
are subject to change from time-to-time upon the affirmative vote of
three-fourths (3/4) of the Plans and three-fourths (3/4) of the total weighted
vote.  Each licensed Plan is required to use a standard Controlled Affiliate
license form provided by BCBSA and to cooperate fully in assuring that the
licensed Controlled Affiliate maintains compliance with the license standards.

 

The Controlled Affiliate License provides a flexible vehicle to accommodate the
potential range of health and workers’ compensation related products and
services Plan Controlled Affiliates provide.  The Controlled Affiliate License
collapses former health Controlled Affiliate licenses (HCC, HMO, PPO, TPA, and
IDS) into a single license using the following business-based criteria to
provide a framework for license standards:

 

•                  Percent of Controlled Affiliate controlled by parent: 
Greater than 50 percent or 50 percent?

 

•                  Risk assumption:  yes or no?

 

•                  Medical care delivery:  yes or no?

 

•                  Size of the Controlled Affiliate: If the Controlled Affiliate
has health or workers’ compensation administration business, does such business
constitute 15 percent or more of the parent’s and other licensed health
subsidiaries’ member enrollment?

 

Amended September 19, 2002

 

14

--------------------------------------------------------------------------------


 

For purposes of definition:

 

•                  A “smaller Controlled Affiliate:”  (1) comprises less than
fifteen percent (15%) of Plan’s and its licensed Controlled Affiliates’ total
member enrollment (as reported on the BCBSA Quarterly Enrollment Report,
excluding rider and freestanding coverage, and treating an entity seeking
licensure as licensed);* or (2) underwrites the indemnity portion of workers’
compensation insurance and has total premium revenue less than 15 percent of the
sponsoring Plan’s net subscription revenue.

 

•                  A “larger Controlled Affiliate” comprises fifteen percent
(15%) or more of Plan’s and its licensed Controlled Affiliates’ total member
enrollment (as reported on the BCBSA Quarterly Enrollment Report, excluding
rider and freestanding coverage, and treating an entity seeking licensure as
licensed.)*

 

Changes in Controlled Affiliate status:

 

If any Controlled Affiliate’s status changes regarding: its Plan ownership
level, its risk acceptance or direct delivery of medical care, the Controlled
Affiliate shall notify BCBSA within thirty (30) days of such occurrence in
writing and come into compliance with the applicable standards within six (6)
months.

 

If a smaller Controlled Affiliate’s health and workers’ compensation
administration business reaches or surpasses fifteen percent (15%) of the total
member enrollment of the Plan and licensed Controlled Affiliates, the Controlled
Affiliate shall:

 

Amended September 19, 2002

 

15

--------------------------------------------------------------------------------


 

1.               Within thirty (30) days, notify BCBSA of this fact in writing,
including evidence that the Controlled Affiliate meets the minimum liquidity and
capital (BCBSA “Health Risk-Based Capital (HRBC)” as defined by the NAIC and
state-established minimum reserve) requirements of the larger Controlled
Affiliate Financial Responsibility standard; and

 

2.               Within six (6) months after reaching or surpassing the fifteen
percent (15%) threshold, demonstrate compliance with all license requirements
for a larger Controlled Affiliate.

 

If a Controlled Affiliate that underwrites the indemnity portion of workers’
compensation insurance receives a change in rating or proposed change in rating,
the Controlled Affiliate shall notify BCBSA within 30 days of notification by
the external rating agency.

 

--------------------------------------------------------------------------------

* For purposes of this calculation,

 

The numerator equals:

 

Applicant Controlled Affiliate’s member enrollment, as defined in BCBSA’s
Quarterly Enrollment Report (excluding rider and freestanding coverage).

 

The denominator equals:

 

Numerator PLUS Plan and all other licensed Controlled Affiliates’ member
enrollment, as reported in BCBSA’s Quarterly Enrollment Report (excluding rider
and freestanding coverage).

 

Amended September 19, 2002

 

16

--------------------------------------------------------------------------------


 

STANDARDS FOR LICENSED CONTROLLED AFFILIATES

 

As described in Preamble section of Exhibit A to the Affiliate License
Agreement, each controlled affiliate seeking licensure must answer four
questions.  Depending on the controlled affiliate’s answers, certain standards
apply:

 

1.                                       What percent of the controlled
affiliate is controlled by the parent Plan?

 

More than 50%

 

50%

 

100% and Primary Business is
Government Non-Risk

 

 

 

 

 

[g50061kdimage002.gif]

 

[g50061kdimage003.gif]

 

[g50061kdimage004.gif]

 

 

 

 

 

Standard 1A, 4

 

Standard 1B, 4

 

Standard 4*,10A

 

--------------------------------------------------------------------------------

*  Applicable only if using the names and marks.

 

IN ADDITION,

 

2.                                       Is risk being assumed?

 

Yes

 

No

[g50061kdimage006.gif]

 

[g50061kdimage008.gif]

 

[g50061kdimage010.gif]

 

[g50061kdimage011.gif]

 

[g50061kdimage012.gif]

 

[g50061kdimage013.gif]

Controlled Affiliate underwrites any indemnity portion of workers’ compensation
insurance

[g50061kdimage014.gif]

Standards 7A-7E, 12

 

Controlled Affiliate comprises < 15% of total member enrollment of Plan and its
licensed affiliates, and does not underwrite the indemnity portion of workers’
compensation insurance

 

[g50061kdimage015.gif]

 

Controlled Affiliate comprises > 15% of total member enrollment of Plan and its
licensed affiliates, and does not underwrite the indemnity portion of workers’
compensation insurance

 

[g50061kdimage016.gif]

 

Controlled Affiliate comprises < 15% of total member enrollment of Plan and its
licensed affiliates

 

[g50061kdimage017.gif]

 

Controlled Affiliate comprises > 15% of total member enrollment of Plan and its
licensed affiliates

 

[g50061kdimage018.gif]

 

Standard 6H

 

Controlled Affiliate’s Primary Business is Government Non-Risk

 

[g50061kdimage019.gif]

 

Standard 10B

 

 

 

 

 

 

 

 

 

 

 

 

 

Standard 2 (Guidelines 1.1,1.2) and Standard 11

 

Standard 6H

 

Standard 2  (Guidelines 1.1,1.3) and Standard 11

 

 

 

 

 

IN ADDITION,

 

3.                                       Is medical care being directly
provided?

 

Yes

 

No

 

 

 

[g50061kdimage020.gif]

 

[g50061kdimage021.gif]

 

 

 

Standard 3A

 

Standard 3B

 

IN ADDITION,

 

4.                                       If the controlled affiliate has health
or workers’ compensation administration business, does such business comprise
15% or more of the total member enrollment of Plan and its licensed controlled
affiliates?

 

Yes

 

No

[g50061kdimage022.gif]

 

[g50061kdimage024.gif]

 

[g50061kdimage025.gif]

 

[g50061kdimage026.gif]

 

[g50061kdimage028.gif]

Standards 6A-6J

 

Controlled Affiliate is not a former primary licensee and elects to participate
in BCBSA national programs

 

Controlled Affiliate is a former primary licensee

 

Controlled Affiliate is not a former primary licensee and does not elect to
participate in BCBSA national programs

 

Controlled Affiliate’s Primary Business is Government Non-Risk

[g50061kdimage029.gif]

[g50061kdimage030.gif]

[g50061kdimage031.gif]

 

 

[g50061kdimage032.gif]

 

 

 

 

 

 

 

 

Standards 5,8,9B,12s

 

Standards 5,8,9A,11,12

 

Standards 5,8,12

 

Standards 8, 10(C),12

 

17

--------------------------------------------------------------------------------


 

Standard 1 - Organization and Governance

 

1A.)  The Standard for more than 50% Plan control is:

 

A Controlled Affiliate shall be organized and operated in such a manner that a
licensed Plan or Plans authorized to use the Licensed Marks in the Service Area
of the Controlled Affiliate pursuant to separate License Agreement(s) with
BCBSA, other than such Controlled Affiliate’s License Agreement(s), (the
“Controlling Plan(s)”), have the legal authority, directly or indirectly through
wholly-owned subsidiaries: 1) to select members of the Controlled Affiliate’s
governing body having more than 50% voting control thereof; and 2) to prevent
any change in the articles of incorporation, bylaws or other establishing or
governing documents of the Controlled Affiliate with which the Controlling
Plan(s) do(es) not concur; and 3) to exercise control over the policy and
operations of the Controlled Affiliate. In addition, a Plan or Plans directly or
indirectly through wholly-owned subsidiaries shall own more than 50% of any
for-profit Controlled Affiliate.

 

1B.)                           The Standard for 50% Plan control is:

 

A Controlled Affiliate shall be organized and operated in such a manner that a
licensed Plan or Plans authorized to use the Licensed Marks in the Service Area
of the Controlled Affiliate pursuant to separate License Agreement(s) with
BCBSA, other than such Controlled Affiliate’s License Agreement(s), (the
“Controlling Plan(s)”), have the legal authority, directly or indirectly through
wholly-owned subsidiaries:

 

1)                                      to select members of the Controlled
Affiliate’s governing body having not less than 50%  voting control thereof ;
and

 

2)                                      to prevent any change in the articles of
incorporation, bylaws or other establishing or governing documents of the
Controlled Affiliate with which the Controlling Plan(s) do(es)  not concur; and

 

3)                                      to exercise control over the policy and
operations of the Controlled Affiliate at least equal to that exercised by
persons or entities (jointly or individually) other than the Controlling
Plan(s).

 

18

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in 1) through 3) hereof, the Controlled
Affiliate’s establishing or governing documents must also require written
approval by the Controlling Plan(s) before the Controlled Affiliate can:

 

•                                          change the geographic area in which
it operates

 

•                                          change its legal and/or trade names

 

•                                          change any of the types of businesses
in which it engages

 

•                                          create, or become liable for by way
of guarantee, any indebtedness, other than indebtedness arising in the ordinary
course of business

 

•                                          sell any assets, except for sales in
the ordinary course of business or sales of equipment no longer useful or being
replaced

 

•                                          make any loans or advances except in
the ordinary course of business

 

•                                          enter into any arrangement or
agreement with any party directly or indirectly affiliated with any of the
owners or persons or entities with the authority to select or appoint members or
board members of the Controlled Affiliate, other than the Plan or Plans
(excluding owners of stock holdings of under 5% in a publicly traded Controlled
Affiliate)

 

•                                          conduct any business other than under
the Licensed Marks and Name

 

•                                          take any action that any Controlling
Plan or BCBSA reasonably believes will adversely affect the Licensed Marks and
Name.

 

In addition, a Plan or Plans directly or indirectly through wholly-owned
subsidiaries shall own at least 50% of any for-profit Controlled Affiliate.

 

19

--------------------------------------------------------------------------------


 

Standard 2 - Financial Responsibility

 

A Controlled Affiliate shall be operated in a manner that provides reasonable
financial assurance that it can fulfill all of its contractual obligations to
its customers.  If a risk-assuming Controlled Affiliate ceases operations for
any reason, Blue Cross and/or Blue Cross Plan coverage will be offered to all
Controlled Affiliate subscribers without exclusions, limitations or conditions
based on health status.  If a nonrisk-assuming Controlled Affiliate ceases
operations for any reason, sponsoring Plan(s) will provide for services to its
(their) customers.

 

Standard 3 - State Licensure/Certification

 

3A.)                        The Standard for a Controlled Affiliate that
employs, owns or contracts on a substantially exclusive basis for medical
services is:

 

A Controlled Affiliate shall maintain unimpaired licensure or certification for
its medical care providers to operate under applicable state laws.

 

3B.)                          The Standard for a Controlled Affiliate that does
not employ, own or contract on a substantially exclusive basis for medical
services is:

 

A Controlled Affiliate shall maintain unimpaired licensure or certification to
operate under applicable state laws.

 

Standard 4 - Certain Disclosures

 

A Controlled Affiliate shall make adequate disclosure in contracting with third
parties and in disseminating public statements of 1) the structure of the Blue
Cross and Blue Shield System; and 2) the independent nature of every licensee;
and 3) the Controlled Affiliate’s financial condition.

 

Standard 5 - Reports and Records for Certain Smaller Controlled Affiliates

 

For a smaller Controlled Affiliate that does not underwrite the indemnity
portion of workers’ compensation insurance, the Standard is:

 

20

--------------------------------------------------------------------------------


 

A Controlled Affiliate and/or its licensed Plan(s) shall furnish, on a timely
and accurate basis, reports and records relating to these Standards and the
License Agreements between BCBSA and Controlled Affiliate.

 

Standard 6 - Other Standards for Larger Controlled Affiliates

 

Standards 6(A) - (I) that follow apply to larger Controlled Affiliates.

 

Standard 6(A):  Board of Directors

 

A Controlled Affiliate Governing Board shall act in the interest of its
Corporation in providing cost-effective health care services to its customers. 
A Controlled Affiliate shall maintain a governing Board, which shall control the
Controlled Affiliate, composed of a majority of persons other than providers of
health care services, who shall be known as public members.  A public member
shall not be an employee of or have a financial interest in a health care
provider, nor be a member of a profession which provides health care services.

 

Standard 6(B):  Responsiveness to Customers

 

A Controlled Affiliate shall be operated in a manner responsive to customer
needs and requirements.

 

Standard 6(C):  Participation in National Programs

 

A Controlled Affiliate shall effectively and efficiently participate in each
national program as from time to time may be adopted by the Member Plans for the
purposes of providing portability of membership between the licensees and ease
of claims processing for customers receiving benefits outside of the Controlled
Affiliate’s Service Area.

 

Such programs are applicable to licensees, and include:

 

1.               Transfer Program;

 

2.               BlueCard Program;

 

21

--------------------------------------------------------------------------------


 

3.               Inter-Plan Teleprocessing System (ITS)

 

4.               Electronic Claims Routing Process;

 

5.               National Account Programs, effective January 1, 2002; and

 

6.               Business Associate Agreement for Blue Cross and Blue Shield
Licensees, effective April 14, 2003.

 

Standard 6(D):   Financial Performance Requirements

 

In addition to requirements under the national programs listed in Standard 6C: 
Participation in National Programs, a Controlled Affiliate shall take such
action as required to ensure its financial performance in programs and contracts
of an inter-licensee nature or where BCBSA is a party.

 

Standard 6(E):  Cooperation with Plan Performance Response Process

 

A Controlled Affiliate shall cooperate with BCBSA’s Board of Directors and its
Plan Performance and Financial Standards Committee in the administration of the
Plan Performance Response Process and in addressing Controlled Affiliate
performance problems identified thereunder.

 

Standard 6(F):  Independent Financial Rating

 

A Controlled Affiliate shall obtain a rating of its financial strength from an
independent rating agency approved by BCBSA’s Board of Directors for such
purpose.

 

Standard 6(G):  Best Efforts

 

During each year, a Controlled Affiliate shall use its best efforts in the
designated Service Area to promote and build the value of the Blue Cross Mark.

 

Standard 6(H):  Financial Responsibility

 

A Controlled Affiliate shall be operated in a manner that provides reasonable
financial assurance that it can fulfill all of its contractual obligations to
its customers.

 

Amended September 19, 2002

 

 

22

--------------------------------------------------------------------------------


 

Standard 6(I):  Reports and Records

 

A Controlled Affiliate shall furnish to BCBSA on a timely and accurate basis
reports and records relating to compliance with these Standards and the License
Agreements between BCBSA and Controlled Affiliate.  Such reports and records are
the following:

 

A)                                  BCBSA Controlled Affiliate Licensure
Information Request; and

 

B)                                    Biennial trade name and service mark usage
material, including disclosure material; and

 

C)                                    Changes in the ownership and governance of
the Controlled Affiliate, including changes in its charter, articles of
incorporation, or bylaws, changes in a Controlled Affiliate’s Board composition,
or changes in the identity of the Controlled Affiliate’s Principal Officers, and
changes in risk acceptance, contract growth, or direct delivery of medical care;
and

 

D)                                   Quarterly Financial Report, Semi-annual
“Health Risk-Based Capital (HRBC) Report” as defined by the NAIC, Annual
Financial Forecast, Annual Certified Audit Report, Insurance Department
Examination Report, Annual Statement filed with State Insurance Department (with
all attachments), and

 

E)                                     Quarterly Enrollment Report.

 

Amended March 14, 2002

 

23

--------------------------------------------------------------------------------


 

Standard 6(J):  Control by Unlicensed Entities Prohibited

 

No Controlled Affiliate shall cause or permit an entity other than a Plan or a
Licensed Controlled Affiliate thereof to obtain control of the Controlled
Affiliate or to acquire a substantial portion of its assets related to
licensable services.

 

Standard 7 - Other Standards for Risk-Assuming Workers’ Compensation Controlled
Affiliates

 

Standards 7(A) - (E) that follow apply to Controlled Affiliates that underwrite
the indemnity portion of workers’ compensation insurance.

 

Standard 7 (A):  Financial Responsibility

 

A Controlled Affiliate shall be operated in a manner that provides reasonable
financial assurance that it can fulfill all of its contractual obligations to
its customers.

 

Standard 7(B):  Reports and Records

 

A Controlled Affiliate shall furnish, on a timely and accurate basis, reports
and records relating to compliance with these Standards and the License
Agreements between BCBSA and the Controlled Affiliate.  Such reports and records
are the following:

 

A.           BCBSA Controlled Affiliate Licensure Information Request; and

 

B.             Biennial trade name and service mark usage materials, including
disclosure materials; and

 

C.             Annual Certified Audit Report, Annual Statement as filed with the
State Insurance Department (with all attachments), Annual NAIC’s Risk-Based
Capital Worksheets for Property and Casualty Insurers, Annual Financial
Forecast; and

 

D.            Quarterly Financial Report, Quarterly Estimated Risk-Based Capital
for Property and Casualty Insurers, Insurance Department Examination Report,
Quarterly Enrollment Report; and

 

Amended September 19, 2002

 

24

--------------------------------------------------------------------------------


 

E.              Notification of all changes and proposed changes to independent
ratings within 30 days of receipt and submission of  a copy of all rating
reports; and

 

F.              Changes in the ownership and governance of the Controlled
Affiliate including changes in its charter, articles of incorporation, or
bylaws, changes in a Controlled Affiliate’s Board composition, Plan control,
state license status, operating area, the Controlled Affiliate’s Principal
Officers or direct delivery of medical care.

 

Standard 7(C):  Loss Prevention

 

A Controlled Affiliate shall apply loss prevention protocol to both new and
existing business.

 

Standard 7(D):  Claims Administration

 

A Controlled Affiliate shall maintain an effective claims administration process
that includes all the necessary functions to assure prompt and proper resolution
of medical and indemnity claims.

 

Standard 7(E):  Disability and Provider Management

 

A Controlled Affiliate shall arrange for the provision of appropriate and
necessary medical and rehabilitative services to facilitate early intervention
by medical professionals and timely and appropriate return to work.

 

Amended November 16, 2000

 

25

--------------------------------------------------------------------------------


 

Standard 8 - Cooperation with Controlled Affiliate License Performance Response
Process Protocol

 

A Controlled Affiliate and its Sponsoring Plan(s) shall cooperate with BCBSA’s
Board of Directors and its Plan Performance and Financial Standards  Committee
in the administration of the Controlled Affiliate License Performance Response
Process Protocol (ALPRPP) and in addressing Controlled Affiliate compliance
problems identified thereunder.

 

Standard 9(A) - Participation in National Programs by Smaller Controlled
Affiliates that were former Primary Licensees

 

A smaller controlled affiliate that formerly was a Primary Licensee shall
effectively and efficiently participate in certain national programs from time
to time as may be adopted by Member Plans for the purposes of providing ease of
claims processing for customers receiving benefits outside of the Controlled
Affiliate’s service area and be subject to certain relevant financial and
reporting requirements.

 

A.                                   National program requirements include:

 

•                                          BlueCard Program;

 

•                                          Inter-Plan Teleprocessing System
(ITS);

 

•                                          Transfer Program;

 

•                                          Electronic Claims Routing Process,
effective until October 16, 2003; and

 

•                                          National Account Programs, effective
January 1, 2002

 

B.                                     Financial Requirements include:

 

•                                          Standard 6(D): Financial Performance
Requirements and Standard 6(H): Financial Responsibility; or

 

•                                          A financial guarantee covering the
Controlled Affiliate’s BlueCard Program obligations in a form, and from a
guarantor, acceptable to BCBSA.

 

26

--------------------------------------------------------------------------------


 

C.                                     Reporting requirements include:

 

•                                          The Semi-annual Health Risk-Based
Capital (HRBC) Report.

 

Amended June 13, 2002

 

27

--------------------------------------------------------------------------------


 

Standard 9(B) - Participation in National Programs by Smaller Controlled
Affiliates

 

A smaller controlled affiliate that voluntarily elects to participate in
national programs in accordance with BlueCard and other relevant Policies and
Provisions shall effectively and efficiently participate in national programs
from time to time as may be adopted by Member Plans for the purposes of
providing ease of claims processing for customers receiving benefits outside of
the controlled affiliate’s service area and be subject to certain relevant
financial and reporting requirements.

 

A.                                   National program requirements include:

 

•                  BlueCard Program;

 

•                  Inter-Plan Teleprocessing System (ITS);

 

•                  Electronic Claims Routing Process, effective until
October 16, 2003; and

 

•                  National Account Programs, effective January 1, 2002.

 

B.                                     Financial Requirements include:

 

•                  Standard 6(D): Financial Performance Requirements and
Standard 6(H): Financial Responsibility; or

 

•                  A financial guarantee covering the Controlled Affiliate’s
BlueCard Program obligations in a form, and from a guarantor, acceptable to
BCBSA.

 

Amended June 13, 2002

 

28

--------------------------------------------------------------------------------


 

Standard 10 - Other Standards for Controlled Affiliates Whose Primary Business
is Government Non-Risk

 

Standards 10(A) - (C) that follow apply to Controlled Affiliates whose primary
business is government non-risk.

 

Standard 10(A) - Organization and Governance

 

A Controlled Affiliate shall be organized and operated in such a manner that it
is 1) wholly owned by a licensed Plan or Plans and 2) the sponsoring licensed
Plan or Plans have the legal ability to prevent any change in the articles of
incorporation, bylaws or other establishing or governing documents of the
Controlled Affiliate with which it does not concur.

 

29

--------------------------------------------------------------------------------


 

Standard 10(B) - Financial Responsibility

 

A Controlled Affiliate shall be operated in a manner that provides reasonable
financial assurance that it can fulfill all of its contractual obligations to
its customers.

 

Standard 10(C):- Reports and Records

 

A Controlled Affiliate shall furnish, on a timely and accurate basis, reports
and records relating to compliance with these Standards and the License
Agreements between BCBSA and the Controlled Affiliate.  Such reports and records
are the following:

 

A.                                   BCBSA Affiliate Licensure Information
Request; and

 

B.                                     Biennial trade name and service mark
usage materials, including disclosure material; and

 

C.                                     Annual Certified Audit Report, Annual
Statement (if required) as filed with the State Insurance Department (with all
attachments), Annual NAIC Risk-Based Capital Worksheets (if required) as filed
with the State Insurance Department (with all attachments), and Insurance
Department Examination Report (if applicable)*; and

 

D.                                    Changes in the ownership and governance of
the Controlled Affiliate, including changes in its charter, articles of
incorporation, or bylaws, changes in the Controlled Affiliate’s Board
composition, Plan control, state license status, operating area, the Controlled
Affiliate’s Principal Officers or direct delivery of medical care.

 

30

--------------------------------------------------------------------------------


 

Standard 11- Participation in Electronic Claims Routing Process

 

A smaller controlled affiliate for which this standard applies pursuant to the
Preamble section of Exihibit A of the Controlled Affiliate License Agreement
shall effectively and efficiently participate in certain national programs from
time to time as may be adopted by Member Plans for the purposes of providing
ease of claims processing for customers receiving benefits outside of the
controlled affiliate’s service area.

 

National program requirements include:

 

A.                                   Electronic Claims Routing Process effective
upon October 16, 2003.

 

Amended June 13, 2002

 

31

--------------------------------------------------------------------------------


 

Standard 12: Participation in Master Business Associate Agreement by Smaller
Controlled Affiliate Licensees

 

Effective April 14, 2003, all smaller controlled affiliates shall comply with
the terms of the Business Associate Agreement for Blue Cross and Blue Shield
Licensees to the extent they perform the functions of a business associate or
subcontractor to a business associate, as defined by the Business Associate
Agreement.

 

Amended September 19, 2002

 

32

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ROYALTY FORMULA FOR SECTION 9 OF THE
CONTROLLED AFFILIATE LICENSE AGREEMENT

 

Controlled Affiliate will pay BCBSA a fee for this license in accordance with
the following formula:

 

FOR RISK AND GOVERNMENT NON-RISK PRODUCTS:

 

For Controlled Affiliates not underwriting the indemnity portion of workers’
compensation insurance:

 

An amount equal to its pro rata share of each sponsoring Plan’s dues payable to
BCBSA computed with the addition of the Controlled Affiliate’s subscription
revenue and contracts arising from products using the marks.  The payment by
each sponsoring Plan of its dues to BCBSA, including that portion described in
this paragraph, will satisfy the requirement of this paragraph, and no separate
payment will be necessary.

 

For Controlled Affiliates underwriting the indemnity portion of workers’
compensation insurance:

 

An amount equal to 0.35 percent of the gross revenue per annum of Controlled
Affiliate arising from products using the marks; plus, an annual fee of $5,000
per license for a Controlled Affiliate subject to Standard 7.

 

For Controlled Affiliates whose primary business is government non-risk:

 

An amount equal to its pro-rata share of each sponsoring Plan’s dues payable to
BCBSA computed with the addition of the Controlled Affiliate’s government
non-risk beneficiaries.

 

33

--------------------------------------------------------------------------------


 

FOR NONRISK PRODUCTS:

 

An amount equal to 0.24 percent of the gross revenue per annum of Controlled
Affiliate arising from products using the marks; plus:

 

1)              An annual fee of $5,000 per license for a Controlled Affiliate
subject to Standard 6 D.

 

2)              An annual fee of $2,000 per license for all other Controlled
Affiliates.

 

The foregoing shall be reduced by one-half where both a BLUE CROSS® and BLUE
SHIELD® License are issued to the same Controlled Affiliate.  In the event that
any license period is greater or less than one (1) year, any amounts due shall
be prorated.  Royalties under this formula will be calculated, billed and paid
in arrears.

 

34

--------------------------------------------------------------------------------